DETAILED ACTION

Allowable Subject Matter
Claims 21-22, 25-26, 29-30, 33-34, 37-38, 41-42 and 45-56 are allowed.

The following are details of the closest prior arts of record found:
WIPO Document “WO 2019/077011 A1” discloses a system wherein an AMF sends a Modify PDU Session Request message to the SMF for updating N3 tunnel information and the SMF sends a PDU Session Modification response including PDU Session ID, QoS rules, EPS Bearer setup list, etc. to the AMF wherein this message is sent for each received Modify PDU Request message and discloses the EPS Bearer Setup list is a list of EPS bearer Identifiers which is generated based on the list of accepted QoS flows.
YOUN et al. (US Patent Publication 2018/0376384) discloses a system wherein an AMF can forward the PDU session request to the SMF and discloses the SMF can send a PDU session response to the UE via AMF and discloses a message response including EPS Bearer Setting List and discloses the MME sets the EPS bearer according to the priority.


The following is an examiner’s statement of reasons for allowance: 
The reasons for allowance are clear on the record.  And after a thorough search and further examination, Claims 21-22, 25-26, 29-30, 33-34, 37-38, 41-42 and 45-56 “wherein the session response further comprises information indicating whether a bearer corresponding to a bearer identifier is allocated by a mobile management entity.” in the specific order, structure and combination of limitations recited, inter alia, by the independent claim 21 and independent claim 25 and independent claim 29 and independent claim 33 and independent claim 37 and independent claim 41 of the claimed invention.  
The dependent claims are found to be allowable based on their dependency on the allowed independent claims and for the same reasons as indicated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540.  The examiner can normally be reached on Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645